Citation Nr: 1602230	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-22 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of frozen feet. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for amputation of the left 2nd and 3rd toes due to gangrene and left below the knee amputation due to vascular compromise.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to compensation under 38 U.S.C. § 1151 for amputation of the left 2nd and 3rd toes due to gangrene and left below the knee amputation due to vascular compromise, as well as an August 2014 rating decision which determined that new and material evidence had not been received to reopen the claim of service connection for frozen feet.  In December 2015, the Veteran and his wife testified at a Board hearing before the undersigned via video conference from the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation under 38 U.S.C. 1151 for amputation of the left 2nd and 3rd toes due to gangrene and left below the knee amputation due to vascular compromise is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied service connection for frozen feet.  The Veteran did not appeal.

2.  In June 2007, the RO declined to reopen the claim of service connection for frozen feet.  The Veteran did not appeal.

3.  Evidence submitted since the June 2007 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision which denied service connection for frozen feet is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The June 2007 rating decision which declined to reopen the claim of service connection for frozen feet is final.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has not been received since the RO's June 2007 rating decision; thus, the claim of service connection for frozen feet is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2014 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of  Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the RO has obtained the Veteran's pertinent medical records to the extent possible.  His records were destroyed in a fire; however, no additional information has been provided which indicate that there are any additional service records which VA has not attempted to secure.  His post-service records have been obtained.  In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


New and Material

In a November 2002 rating decision, the RO denied service connection for frozen feet.  At that time, the RO noted that there were no service treatment records (STRs) available for review as they had been destroyed by fire.  The Veteran stated that he had been hospitalized for frozen feet in January or February of 1953.  However, the National Personnel Records Center (NPRC) indicated that a search of sick/morning reports for the Veteran's unit did not show any record of the Veteran's hospitalization.  Post-service treatment reports did not show treatment for residuals of frozen feet.  The medical reports from Dr. Gross showed treatment for gout and the reports from the VA medical center showed treatment for sciatic leg pain.  

In sum, although there were no STRs to review, there were no current treatment or diagnosis of residuals of frozen feet.  The Veteran did not initiate an appeal with a notice of disagreement and no pertinent evidence was received within one year of the denial.  Therefore, the RO's November 2002 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The Veteran sought to reopen his claim several years later.  In a June 2007 rating decision, the RO declined to reopen the claim.  The RO stated that the claim was not reopened because new and material evidence had not been submitted.  The RO acknowledged that additional medical evidence had been received from the Salisbury VA medical center, but these records did not show that the Veteran had a diagnosis of cold injury residuals.  These records showed treatment for gout and hallux valgus (bunions) which did not establish that the Veteran suffered a cold injury during service.  The Veteran did not appeal and additional evidence was not received within one year of that decision.  Bond, supra.  Therefore, the RO's June 2007 rating decision is final.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of 2010-2011 medical records which included treatment for gout of the feet, gangrene, peripheral vascular disease, and left lower extremity amputation; however, there was no treatment for any disability identified as a residual of cold injury/frozen feet.  Thus, the medical evidence added to the file documents current disabilities of the lower extremities, but does not reflect any treatment for cold injury/frozen feet residuals.  In addition, the Veteran and his wife testified at a Board hearing.  It was asserted that the Veteran suffered a cold injury to the feet during service for which he was hospitalized.  However, this contention is duplicative and cumulative of contentions made at the time of the prior final decision.  A photograph was also submitted of the Veteran's left lower extremity amputation, but no information with regard to a cold injury was provided in conjunction with the photograph.

New and material evidence has not been received since the RO's June 2007 decision; thus, the claim of service connection for residuals of frozen feet is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for residuals of frozen feet is denied.  


REMAND

With regard to the claim of entitlement to compensation under 38 U.S.C. § 1151 for amputation of the left 2nd and 3rd toes due to gangrene and left below the knee amputation due to vascular compromise, it is asserted that the Veteran suffered a permanent or chronic disability as a result of surgery and/or treatment and/or a lack of treatment at the VA Medical Center in Salisbury, North Carolina.  It is maintained that the VA facility treated the Veteran's left foot for gout on November 1, 2010 and again on November 22, 2010.  The foot continued to hurt and began to turn black.  The Salisbury VA Medical Center diagnosed the condition as gangrene on November 29, 2010 and sent the Veteran to Wake Forest Baptist Hospital on November 30, 2010 for treatment and amputation.  It is asserted that because the Salisbury VA medical center misdiagnosed the gangrene, the Veteran's condition worsened and resulted in amputation of the left leg up to the knee.  The private facility's records show that the Veteran's foot problems had been in existence for two months, so the Veteran asserts that VA should have taken care of his foot issues before amputation was necessary.

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation -the failure to diagnose - resulted in additional disability or death."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009) aff'd Roberson v. Shinseki, 607 F.3d 809 (2010). 

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809, 817 (2010)(upholding the General Counsel's elements of a claim based on a failure to treat); VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (stating that the Board is bound by precedent opinions of the VA's General Counsel).  While this aforementioned requirement create a de-facto "fault" element to claims filed prior to October 1, 1997, the Court notes that such is inevitable, as a claim for an act of omission fault and causation is inextricably intertwined.  Id. at 364-65.  Without such interpretation, pre-October 1997 claims would lead to absurd results allowing Veterans to recover claims for liver disease after a knee surgery because the orthopedic surgeon failed to diagnose any and all other maladies the Veteran may suffer from; such would not be a reasonable interpretation of VA law.  Id.  

In November 2011, a VA opinion was provided.  The examiner stated that after review of the Veteran's claim, there is no evidence that his disability is a result of the care he was given at the Salisbury VA Medical Center.  The examiner reasoned that the Veteran is a diabetic with end stage kidney disease, peripheral vascular disease, hyperlipidemia, hypotension along with chronic tobacco use and had been followed by the podiatry clinic sporadically for routine care.  The examiner stated that the Veteran's claim that the Salisbury VA misdiagnosed his gangrene was contrary to what his records indicated.  The examiner stated that on November 30, 2010, the Veteran was seen in the emergency room department by Dr W. who properly assessed him and properly diagnosed his acute condition.  The Veteran was then then transferred to Wake Forest Baptist Hospital for vascular intervention in an attempt to salvage the left foot.  Unfortunately, the Veteran required a lower limb amputation to save his life.  It was the examiner's professional opinion that it is more likely than not that the Veteran's acute ischemic left foot leading to a below the knee amputation is a direct result of his progressive peripheral vascular disease compounded by his co-morbidities and chronic tobacco use.

At the December 2015 Board hearing, it was maintained that the Veteran is not in fact diabetic so the examiner was in error in that regard, and that VA had been treating the Veteran's left feet and failed to make the proper diagnosis in a prompt manner.  Due to the error in the opinion, the Board finds that a new VA opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion.  The examiner should review the record as well as the Veteran's contentions that the Veteran suffered a permanent or chronic disability as a result of surgery and/or treatment and/or a lack of treatment at the VA Medical Center in Salisbury, North Carolina, and provide an opinion with regard to the following questions:

(a) Based on a review of the relevant evidence of record and especially medical records dated from October to November 2010, did VA fail to diagnose or treat a preexisting condition that ultimately resulted in the Veteran's left lower extremity amputations of the left 2nd and 3rd toes due to gangrene and a left below the knee amputation.  

(b) If the previous question is in the affirmative, the examiner is asked to address whether such delay in diagnosis or treatment caused/aggravated his left leg condition beyond the natural progression.    

1. In rendering this opinion, the examiner should specifically discuss whether the proximate cause of any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.
2. The examiner should consider whether the Veteran suffered additional disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  
3. The examiner should address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose and properly treat the Veteran's left lower extremity symptoms in October through November 2010. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


